Case 1:18-cv-07291-VSB-RWL Document 56-2 Filed 04/15/20 Page 1 of 3




                   EXHIBIT 2
              Case 1:18-cv-07291-VSB-RWL Document 56-2 Filed 04/15/20 Page 2 of 3


  From:     Adam Ford aford@fordobrien.com
Subject:    Re: Rule 45 subpoenas - Avalon/New Concept
   Date:    December 12, 2019 at 11:37 AM
     To:    Miriam Tauber miriamtauberlaw@gmail.com
    Cc:     Danielle McLaughlin dmclaughlin@fordobrien.com, Robert Landy rlandy@fordobrien.com, David Lopez DavidLopezEsq@aol.com

       Miriam,

       On the other email, there may have been some inartful wording caused by my poorly explaining things to Danielle. Let me be clear,
       no evidence is spoiled or missing. The trading records are kept at the brokerage firm with whom the trades were placed (which we've
       identified), not with mintbroker. Mint Broker was forced to shutter, and as a result there are complications with respect to accessing
       the records. But we do not believe it is in possession of many, if any responsive documents. If we locate responsive documents, we
       will produce them. If there is something specific you are looking for, we are happy to discuss. We did not intend to suggest there was
       any issue with proceeding with discovery in an orderly manner, just highlighting that there are some complications given recent
       events.

       Adak

       On Thu, Dec 12, 2019 at 10:49 AM Miriam Tauber <miriamtauberlaw@gmail.com> wrote:
        Adding David Lopez. Please remember to include him.

              On Dec 12, 2019, at 10:48 AM, Miriam Tauber <miriamtauberlaw@gmail.com> wrote:


            We will make sure DTCC is also including NSCC records in their searches in response to our subpoena as well. Thank you for
            clarifying that.

            When will we see your Notices with copies of your requests?

            More importantly. Will you please respond to my other inquiry about conferring today to discuss the other issues raised by your
            amended responses to our discovery requests?



              On Dec 12, 2019, at 10:36 AM, Danielle McLaughlin <dmclaughlin@fordobrien.com> wrote:

            ​Miriam,

            As I have been drafting our Rule 45 subpoenas I have come to realization that NSCC, a subsidiary of DTCC, may have certain
            relevant information we otherwise believed resided with DTCC. As you know, we named DTCC in our interrogatories, but not its
            subsidiary NSCC. We will be directing subpoenas to both NSCC and DTCC because we want to avoid DTCC rejecting the
            subpoena on a technical basis.


            Please let me know if you’d like me to update our Rogs.

            Best,

            Danielle


            Danielle M. McLaughlin
            Counsel
            FORD O’BRIEN LLP
            575 Fifth Avenue, 17th Floor
            New York, NY 10017
            Tel: + 1 (212) 858-0040
            Fax: + 1 (646) 650-2219
            dmclaughlin@fordobrien.com
            fordobrien.com




       --
       Ford O'Brien, LLP
       575 Fifth Avenue, Fl. 17.
    Case 1:18-cv-07291-VSB-RWL Document 56-2 Filed 04/15/20 Page 3 of 3

575 Fifth Avenue, Fl. 17.
New York, NY 10017
aford@fordobrien.com
(212) 858-0040 (office)
